 In the MatterOfGENERALCABLECORPORATIONandINTERSTATECOPPER & BRASSWORKERSUNIONCase No. R-5378.-Decided June 15, 193Mr. A. Leon Fergenson,of NewYork City,for the Company.Mr. Harold Massey,of Rome, N. Y., for the Interstate.Mr. Raymond Adey,of Rome, N. Y., for the Guild.Miss ViolaJames,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Interstate Copper & Brass WorkersUnion, herein called the Interstate, alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Cable Corporation, Rome, New York, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before, Francis IT. Cole, TrialExaminer.Said hearing was held at Rome, New York, on May 12,1943.The Company, the Interstate, and Cable Guild, herein calledthe Guild, appeared an& participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Companymoved to dismiss the petition on the ground that its contract with .the Guild is a bar to the proceedings herein.The Trial Examinerreserved ruling on the motion for the Board.For the reasonsappearing in Section III, below, the motion is hereby denied.TheTrial Examiner's other rulings are free from prejudicial error andare hereby affirmed.The Company filed a brief on May 25, 1943,which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYGeneral Cable Corporation, a New Jersey corporation, is engaged,at its plant in Rome, New York, in the manufacture of copper and50 N. L.R. B, No. 81.524 GENERAL CABLE CORPORATION525brass cable and wire.During 1942, the-Company used at its Romeplant raw materials valued in excess of $1,000,000, more .than 50percent of which represents shipments from points outside the Stateof New York. During the same period, this plant manufacturedfinished products valued in, excess of $1,000,000, of which more than50 percent represents shipments to points ,outside the State 'of NewYork.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act..II.THE ORGANIZATIONS INVOLVEDInterstate Copper & Brass Workers Union and Cable Guild arelabor organizations, each admitting to membership employees of the'Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe Interstate claims to represent a majority of the Company'soffice and clerical employees and seeks recognition as their exclusivebargaining representative.The Company refuses such recognitionon the ground that it has an exclusive bargaining agreement with theGuild.-In 1941 the Guild won over the Interstate in a consent election con-ducted by the Regional Director in a unit of production and main-tenance employees.The office and clerical employees neither votedin the consent election' nor were they members of the Guild at thattime.Thereafter, the Company and the Guild entered into a bar-gaining agreement, which by reason of a renewal clause, will not ex-pire until November 1943.Although the contract contains no specificreferences with respect to office and clerical employees, the Companyand the Guild nevertheless contend that the contract is a bar to theproceedings herein because the Guild is recognized in the terms ofthe contract as the exclusive bargaining representative of all theCompany's employees.We do not accept this contention for the rea-son that the office and clerical employees had no opportunity to selecta representative of their own choice before the execution of the con-tract, and for the further reason that the Company and the Guild, incontracting on the basis of a unit larger than the employees whovoted in the consent election, executed the contract subject to a laterdetermination by the Board of the appropriate unit or units.'Al-"though it appears that a considerable number of office and clericalemployees joined the Guild after the execution of the contract, and,although the Guild has since that time bargained in their behalf, theevidence also reveals that there is a substantial doubt as to whether1 See-Matter of Savannah Electric al id Power Cdnapany,48 N L R B 33. I526or not the office and clerical employees joined the Guild of their ownvolition.Under- these circumstances, we find that neither the con-tract nor the subsequent bargaining by the Guild on behalf of theoffice and clerical employees is a bar to the present representation pro-ceedings.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Interstate represents a substantial, num-ber of employees in the unit hereinafter found to be appropriate.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that the office and clerical employees of the Com-pany located in the main office building in the departments listedunder Appendix A, excluding the specific exclusions noted therein,constitute an appropriate unit.Additionally, the Interstate, and theGuild would,include, and the Company would exclude, the employeesdiscussed below, except the supervisor of Order Editing in the CostControl-Products Engineering department, whom the Company agreesto include, and the senior and junior time-study men, whom the. Guildagrees with the Company to_exclude. "1.Secretary, to Randle:Randle is the assistant plant manager.His secretary prepares and. handles control and job grading reportsand supervises the work of four other employees.As she is a super-visory employee, we find that the secretary to, Randle should be ex-cluded. ''.2.Chief cost clerk in the Cost and Estimating division of the PlantAccounting department:This employee lays out the work of eightother employees and is in complete charge of his division in the ab-senceof the head supervisor:We find that the chief cost 'clerk inthis 'division is a supervisory employee and should be excluded.3.Secretary-stenographer to the supervisor, of the Cost -Control-Products Engineering department:The majority of this employees'duties are devoted to personnel work for the department supervisorand in handling confidential records.We find that she should beexcluded.4.Supervisor of Order Editing in the Cost Control-Products En-gineering department: 'Atthe hearing the Company withdrew itsobjection to the inclusion of this employee, as desired by both unions.We shall include the Supervisor of Order'Editing in the unit, sinceThe Field Examiner reported that the Interstate submitted 150 authorization cards, allbearing apparently genuine original signatures;that 137 of the cards bore the names ofpersons on the Company's pay roll of March 31,1943, which listed 221 persons within thealleged appropriate unit; and that,of the 137 cards, 132 were dated in Marchand 5 were,dated in April 1943. GENERAL CABLE CORPORATION'527he is the only employee in the department and performs ,no super-visory duties.,5..Senior and junior time-study men:These, employees determinewhat the daily production should be from a time study of the variousmachines.In view of the confidential nature of their work, we areof the opinion that these 'employees should be excluded. -6.Senior surplus stock clerk and planning, scheduling and expedit-ing clerk in the Production-Control department,and theassistantto the Plant Traffic Manager in the Traffic department:These em-ployees are specialists in their respective fields.As their duties areof a technical nature, we shall exclude them.We find that the office and clerical employees of the Companylocated in the main office building in the departments listed underAppendix A, including the supervisor of Order Editing in the CostControl-Products Engineering department, but excluding the em-ployees specifically excluded in Appendix A, the secretary to Randle,the chief cost clerk- in ,the Cost and Estimating division of the PlantAccounting department, the secretary-stenographer to the supervisorof the Cost Control-Products Engineering department, , the seniorand junior time-study men, the senior surplus stock clerk and'-plan-`ning, scheduling and expediting clerk in the Production-Controldepartment, and the assistant to the Plant Traffic Manager in theTraffic department, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct' that the question concerning representation whichhas arisen be resolved by an election by secret ballot alnong'the em-ployees in the appropriate unit who were employed during'the pay-roll period immediately preceding the date-of the Direction of Elec-tion herein, subject to the limitations and additions set; forth= in, theDirection.3-, .,DIRECTION OF ELECTIONLa A bor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby . ;DIRECTED that, as part of the investigation to ascertain representa-tives' for the purposes of collective bargaining with General Cable$'The Interstate and the Guild requested that they be allowed to appear on the ballot as"Interstate Union" and "Cable'Guild," respectively. 528DECISIONS OF NAT'TONALLABOR RELATIONS BOARDCorporation,Rome, New York,an election by secret ballot shall.be conducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Third Region, acting in this mat-ter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll-period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit'or been discharged for cause, to-determine whether they desire to be represented by Interstate Unionor by Cable Guild for the purposes of collective bargaining; or byneither.APPENDIx APlant Manager departmentExcluded :PlantManager, Technical Superintendent, Assistant PlantManager, and secretary to the Plant Manager.General Office departmentExcluded :OfficeManager, Supervisor of Mailing department, and Super-visor of General File and Telegraph department.Purchasing -departmentExcluded :Plant Purchasing Agent.Billing departmentExcluded :Supervisor and Assistant to Supervisor.Plant Engineering departmentExcluded :Plant Engineer, Chief Draftsman, Mechanical Designer, andEquipment and Construction Engineers.Plant Accounting departmentExcluded :Plant Accountant, Assistant Plant Accountant, Cashier andSalariedPaymasters, Supervisor of General Accounting,Supervisor of Cost and Estimating, Paymaster and AssistantPaymaster, Supervisor of Tabulating, and Senior Clerk ofLabor Budget. GENERAL CABLECORPORATION529Products Engineering-Magnet Wire departmentExcluded :Supervisor and Assistant Supervisor.Cost Control-Products Engineering departmentExcluded :Supervisor and Products Engineer.Cost Control-Time- Study departmentExcludedSupervisor.Production Control departmentExcluded :Supervisor, secretary to Supervisor, Supervisor of Sales Serv-ice and Order Entry, Senior Clerk, Supervisor of RawMaterialDivision,andSupervisorofPlanning andScheduling.Traffic departmentExcluded :Plant, Traffic Manager.I